EXHIBIT 10.7

Summary of Annual Bonus Program

Mercury’s Executive Bonus program provides additional cash compensation based on
achieving personal, business unit and corporate goals. An executive’s individual
bonus program is determined based on position, title, responsibilities, and
total target cash compensation, and is subject to change from year to year.

Target Award as % of Base Salary

The target award ranges from 35% to 70% of base salary depending upon position.

 

Position

   Target Award
% of base  

CEO

   70 %

Senior VP

   40 to 50 %

Corporate VP

   35 to 45 %

Bonus Components

Bonus opportunities are comprised of two components:

 

  •  

Individual (Management by Results—MBR)

 

  •  

Corporate or Business Unit Financial (Revenue and Profit)

The target award % combines both MBR Bonus and the Corporate or Business Unit
Financial Bonus and is weighted according to position. Financial based goals are
established as part of the annual operating budget at the start of the fiscal
year.

 

Position

   Corporate
(Revenue & Profit)    Weightings%
Individual/
Business Unit
Financials
(MBR)

CEO

   60    40

Senior VP

   20 to 60    40 to 80

Corporate VP

   20 to 60    40 to 80

For fiscal year 2009, the target award as a percentage of base salary for the
CEO will be 100%; for Senior Vice Presidents will be 50-60%; and for Corporate
Vice Presidents will be 40-50%. Also, for fiscal year 2009, the bonus components
will be 75% for Corporate (Revenue & Profit) and 25% for Individual (MBR) for
all positions.